UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6669


DAVID LAWRENCE DIXON,

                Petitioner - Appellant,

          v.

DAVID BALLARD, Warden, Mount Olive Correctional Complex,

                Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Senior
District Judge. (1:13-cv-07498)


Submitted:   August 20, 2015                 Decided:   August 25, 2015



Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Lawrence Dixon, Appellant Pro Se.     Scott E. Johnson,
OFFICE OF THE ATTORNEY GENERAL, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Lawrence Dixon seeks to appeal the district court’s

order adopting the recommendation of the magistrate judge and

dismissing his 28 U.S.C. § 2254 (2012) petition as successive

and the court’s order denying his motion for reconsideration. ∗

The orders are not appealable unless a circuit justice or judge

issues        a      certificate        of       appealability.          28      U.S.C.

§ 2253(c)(1)(A) (2012).            A certificate of appealability will not

issue       absent     “a    substantial     showing      of     the   denial    of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).              When the

district court denies relief on the merits, a prisoner satisfies

this       standard    by    demonstrating       that   reasonable     jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El   v.   Cockrell,     537 U.S. 322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a


       ∗
       We construe Dixon’s informal brief as a timely notice of
appeal from the underlying order. See Smith v. Barry, 502 U.S.
244, 248-49 (1992) (holding that appellate brief may serve as
notice of appeal provided it otherwise complies with rules
governing proper timing and substance).      We also note that,
although Dixon labeled his postjudgment motion as one under Fed.
R. Civ. P. 60(b), it was filed within 28 days after entry of the
underlying order. See Fed. R. Civ. P. 59(e).



                                             2
debatable claim of the denial of a constitutional right.           Slack,
529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Dixon has not made the requisite showing.        Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis,   and   dismiss   the   appeal.   We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                             DISMISSED




                                    3